DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method for identifying an article marked with a luminescent marker which includes the steps of “exciting the marker with a first type of electromagnetic radiation in order to store luminescence in said marker” as well as “applying a second type of electromagnetic radiation to the marker in order to release said stored luminescence”. Specifically, storing luminescence in a marker in this manner was not seen in the searched prior art. Traditionally in the prior art, a maker was provided with a specific composition which would release luminescence when excited. Claim 15 is allowed for the same reasons as claim 1, as it recites “a source of a first type of electromagnetic radiation, for supplying said first type of radiation to a first radiation position between the first path position and the second path position, wherein the first type of radiation induces storage of luminescence in the article”. Claims 2, 4-14, 16-17 and 19 are allowed as they are dependent upon claims 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed January 26th, 2022, with respect to the rejection of claims 1-2, 4-17 and 19 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-17 and 19 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                  

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653